Citation Nr: 0711500	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.

2.  Entitlement to a compensable evaluation for pterygium, 
left eye.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to increased ratings for 
bilateral high frequency hearing loss and pterygium, left 
eye, both rated as 0 percent.  The Board previously remanded 
this case so that the veteran could participate in a personal 
hearing.  In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.

During the hearing, the veteran's representative mentioned a 
separate service connection claim for tinnitus.  This matter 
is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to ratings higher 
than 0 percent for his bilateral high frequency hearing loss 
and pterygium, left eye.  He underwent VA examinations in May 
2003 for both conditions, but indicated in the September 2006 
Board hearing that his hearing loss had become worse since 
that exam.  Specifically, he testified that it was harder for 
him to hear conversations.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his bilateral hearing 
loss has increased since the May 2003 VA examination.  
38 C.F.R. § 3.159(c).  

The veteran also testified that he had received treatment at 
the VA Medical Centers in Tuskegee and Atlanta for both 
conditions from December 2005 to April 2006.  Specifically, 
he indicated that he was treated for his pterygium at 
Tuskegee and his hearing loss at Tuskegee and Atlanta.  These 
records do not appear in the claims file and should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Centers in 
Tuskegee and Atlanta and ask them to 
submit any medical records dated from 
December 2005 to present regarding 
treatment for bilateral hearing loss and 
pterygium.  Document all attempts to 
obtain the records.

2. Schedule the veteran for a VA 
examination to determine the current 
severity of his bilateral hearing loss 
disability.  The examination should be 
conducted by a state-licensed audiologist, 
include a controlled speech discrimination 
test and a puretone audiometry test, and 
be conducted without the use of a hearing 
aid.     

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
review the claims file prior to the 
examination of the veteran.  The examiner 
must provide in detail the reasons and 
bases for any medical opinions given.  If 
it is not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

